        Case 1:19-cv-00646-RB-CG Document 43 Filed 05/26/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RUNE KRAFT,

                Plaintiff,

v.                                                                   No. 1:19-cv-00646-RB-CG

JESSE CLARK HATCH,
STANLEY N. HATCH, and
DOES 1-10,

                Defendants.

        MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS

       THIS MATTER comes before the Court on Plaintiff’s Objections to Memorandum

Opinion and Order Imposing Filing Restrictions. (Doc. 36.)

Background

       The United States District Court for the Central District of California entered a judgment

and an attorney fees award against Plaintiff to Inland Concrete Enterprises, Inc. Employee Stock

Ownership Plan (Inland). Inland assigned its interest in the judgment and attorney fees to Oldcastle

Precast, Inc. (Oldcastle). Defendants, representing Oldcastle, initiated a garnishment action in this

Court. Plaintiff subsequently initiated this case against Defendants, which the Court dismissed on

March 25, 2020. (See Doc. 32 at 1–7 (describing the California case and the four related cases in

this Court).)

       After describing the procedure for imposing filing restrictions and Plaintiff’s abusive filing

history, the Court set forth proposed filing restrictions and ordered Plaintiff to show cause why the

Court should not impose those filing restrictions. (See id.) In response to the order to show cause,

Plaintiff set forth eight objections. (See Doc. 34.)
        Case 1:19-cv-00646-RB-CG Document 43 Filed 05/26/20 Page 2 of 5



        The Court overruled all of Plaintiff’s objections, noting that only one objection was

relevant to the Court’s order to show cause why the Court should not impose filing restrictions

based on Plaintiff’s abusive filing history. (See Doc. 35.) On April 14, 2020, the Court imposed

filing restrictions on Plaintiff restricting him from filing any documents in this case except for

objections to the order imposing restrictions, a notice of appeal, and a motion for leave to appeal

in forma pauperis. (See id.)

        In his Objections to the Court’s Order imposing filing restrictions, Plaintiff set forth seven

objections that are now before the Court. (See Doc. 36.) The Court overrules all seven objections

because, as discussed below, they do not, with the exception of Objection 2, address how the Court

erred in imposing filing restrictions. Instead, many of the objections reargue issues that the Court

has already considered. See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988)

(“A court has the power to revisit prior decisions of its own or of a coordinate court in any

circumstance, although as a rule courts should be loathe to do so in the absence of extraordinary

circumstances such as where the initial decision was “clearly erroneous and would work a manifest

injustice”).

Objection 1

        “This is an Article III court and the use of this court to resolve controversies that have been

and are causing injury is a Constitutional right. It is not a government privilege.” (Doc. 36 at 2.)

        The Court overrules Objection 1 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff. Furthermore, Plaintiff has previously argued, and the Court has

previously ruled on, the issue of whether the Court has jurisdiction over this matter. (See Doc. 32

(granting Defendants’ motion to dismiss for lack of subject-matter jurisdiction).)




                                                  2
         Case 1:19-cv-00646-RB-CG Document 43 Filed 05/26/20 Page 3 of 5



Objection 2

         “The use of this court by Kraft does not require him to be a member of the State Bar of

New Mexico or to hire a member of the State Bar of New Mexico to represent him.” (Doc. 36 at

2.)

         The Court overrules Objection 2. Before imposing filing restrictions, the Court entered its

Order to show cause, which: (i) described the Court’s power to regulate the activities of abusive

litigants by imposing restrictions, even onerous conditions; and (ii) described Plaintiff’s abusive

history. (See Doc. 32 at 10–12 (quoting Landrith v. Schmidt, 732 F.3d 1171, 1174 (10th Cir. 2013)

(discussing the Court’s power to impose filing restrictions and the procedure for imposing filing

restrictions)).)

         Plaintiff does not dispute the Court’s power to impose restrictions. Instead, he makes the

conclusory statement that “Kraft has not engaged in abusive behavior,” has been “diligen[t] in

pursuing rights and claims,” and “is acting prudently.” (Doc. 36 at 5–6.) Plaintiff does not address

individually the various examples of abusive behavior the Court described in its Order to Show

Cause. (See Doc. 32 at 10–12 (describing abusive history).)

Objection 3

         Plaintiff states he has only filed two cases in this Court, No. 1:18-cv00302-JAP-KK and

this case. (Doc. 36 at 2.) Plaintiff asserts that after the first case was dismissed, Plaintiff “did further

research and due diligence which led him to make both a number of changes to the complaint and

change his approach . . . . The second complaint has thus been enhanced and particularized.” (Id.

at 2.)

         The Court overrules Objection 3 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff. Furthermore, despite the Complaint in this case being “enhanced



                                                     3
         Case 1:19-cv-00646-RB-CG Document 43 Filed 05/26/20 Page 4 of 5



and particularized,” Plaintiff previously argued, and the Court ruled on, the issue of whether the

case should be dismissed. (See Doc. 32 (granting Defendants’ motion to dismiss for lack of subject-

matter jurisdiction).)

Objection 4

         Plaintiff asserts that Defendants “have not taken required procedural steps for Oldcastle

Precast, Inc. to become a party litigant” and “are engaging in fraud.” (Doc. 36 at 2.)

         The Court overrules Objection 4 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff. Plaintiff has previously argued, and the Court ruled on, the issue of

Oldcastle Precast, Inc. being a party-litigant and fraud. (See Doc. 32 at 6–7.)

Objection 5

         “Kraft’s motion for reconsideration brought to the court’s attention a series of particular

issues that collapses the court’s current stance of claiming that it does not have subject matter

jurisdiction.” (Doc. 36 at 3, 8–9.)

         The Court overrules Objection 5 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff. Plaintiff has previously argued, and the Court ruled on, the issues

that Plaintiff raised in his motion for reconsideration of subject-matter jurisdiction. (See Doc. 35

(denying motion for reconsideration).)

Objection 6

         “The entire premise of the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202 is to

declare rights and other legal relations of any interested party seeking such declaration which

necessarily requires this court to look at and review specific acts and practices . . . which Kraft

particularized in his seven causes of action . . . and this court could resolve in minutes.” (Doc. 36

at 3.)



                                                  4
         Case 1:19-cv-00646-RB-CG Document 43 Filed 05/26/20 Page 5 of 5



         The Court overrules Objection 6 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff. Plaintiff has previously argued, and the Court ruled on, the issues

raised by Plaintiff’s seven causes of action. (See Doc. 32 at 48.)

Objection 7

         “Related to the judicial resources of the State of New Mexico, instead of this court taking

minutes to give the Defendants an opportunity to provide this court with a few specific items

detailed in Kraft’s motion for summary judgement, hundreds and hundreds of hours will have to

be spent in years and years of litigation of . . . an appeal . . . [and new complaints that Plaintiff will

file asserting RICO, breach of contract and tortious interference with contract claims].” (Doc. 36

at 3.)

         The Court overrules Objection 7 because it does not show that the Court erred in imposing

filing restrictions on Plaintiff.

         IT IS ORDERED that Plaintiff’s Objections to Memorandum Opinion and Order

Imposing Filing Restrictions (Doc. 36) are OVERRULED.




                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE




                                                    5
